Citation Nr: 0922088	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of October 2004 and June 2005 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Nashville, Tennessee.

The Veteran is noted to have also initiated an appeal of a 
claim for entitlement to service connection for a hearing 
loss disorder that was also denied by the RO in October 2004.  
This was rendered moot by the RO's grant of this issue in 
September 2005 and is no longer in appellate status.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing is associated with the claims folder.

In September 2007 the Board remanded this matter for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.   Prior to June 29, 2005, the Veteran's PTSD has been 
shown to be manifested by nightmares, hypervigilance, startle 
response and irritability; these symptoms did not preclude 
him from attending church, having friends and participate in 
hobbies such as fishing, in addition to doing some farming 
and did not result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to these 
symptoms.

2.  As of June 29, 2005, the Veteran's PTSD results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to complaints of continued 
hyperstartle response, avoidance of crowds, sleep 
disturbances, loss of interest in activities, problems 
getting along with other workers, decreased social skills, 
increased confusion and depression as well as guilt feelings.  

3.  The Veteran's service connected disabilities consist of 
PTSD rated at 70 percent disabling ; residuals of shell 
fragment wounds of the left foot rated as 10 percent 
disabling; tinnitus rated as 10 percent disabling, residuals 
of shell fragment wounds of the right neck rated as 
noncompensable, and bilateral hearing loss rated as 
noncompensable.  

4.  The Veteran's above listed service-connected disabilities 
are not of such severity as to preclude all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent have 
not been met for PTSD prior to June 29, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2008).

2.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met as of June 29, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic 
Code 9411 (2008).

3.  The criteria for a TDIU due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the Veteran's claim on appeal was 
received in June 2004 for the increased rating claim and 
December 2004 for the TDIU claim.  Prior to adjudicating the 
increased rating issue in October 2004 and the TDIU issue in 
June 2005, the RO sent a duty to assist letter addressing 
entitlement to an increased rating in July 2004 and TDIU in 
February 2005.  Thereafter, additional notice was sent in 
March 2006, October 2007, 

The Veteran was provided with notice of the provisions of the 
duty to assist as pertaining to entitlement for an increased 
rating and TDIU which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the letters sent in March 2006 and October 2007 
provided the above-described notice to the Veteran that he 
needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the Veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally, this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
Veteran is not shown to be prejudiced in this matter.  He was 
also provided detailed information regarding all potentially 
applicable criteria for an increased rating for PTSD in the 
statement of the case sent in September 2005, which discussed 
at length, the criteria needed for a higher rating for PTSD.  
This statement of the case also discussed the total medical 
evidence in detail and analyzed this evidence in terms of the 
rating criteria.  The Veteran's representative in a December 
2005 statement in lieu of a 646 discussed the severity of his 
psychiatric symptoms in context with the applicable criteria.  
The RO readjudicated the issues and provided the Veteran a 
supplemental statement of the case in February 2009.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in November 2007 provided current assessments of 
the Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Court has also held that when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

The Veteran is shown to have combat service in Korea.  
Service connection was granted for PTSD by the RO in a 
November 2001 rating decision, which granted an initial 30 
percent rating.  He filed his claim for increase in June 2004 
and in October 2004 the RO granted a 50 percent rating 
effective the date of a September 22, 2003 record that showed 
worsening symptoms within one year of his June 2004 claim.

Evidence in conjunction with his claim includes VA records 
revealing that in September 2003 the Veteran slept well but 
still had nightmares.  He denied any medication side effects, 
and had no suicidal ideations, homicidal ideations or plain.  
He did some walking exercise and other "IME."  He spent his 
time at home.  He did complain of forgetfulness. Objectively 
he was alert times 3, cooperative, with good eye contact and 
was casually dressed.  His affect was broad ranged and normal 
in intensity and euthymic.  He was not psychotic and had no 
suicidal or homicidal ideations.  He had some problems with 
recent memory with only 1/3 recent objects recalled.  He was 
assessed with "CH" PTSD with a GAF of 52 assigned.  

In April 2004, a chronic illness management record review of 
systems included PTSD among various non psychiatric medical 
problems.  Neurologically he was a little more forgetful with 
short term memory, basically stable on Aricept.  Sometimes he 
had restlessness and his wife took him to a medical facility 
last week to be checked out for this with no problem found.  
Objectively he was well groomed, in no acute distress, alert, 
making jokes, oriented times 3 and recalled a childhood 
prank.  He was assessed with PTSD/Alzheimer's stable.  
Another April 2004 record revealed complaints of having no 
energy and was drowsy for several pains.  Review of systems 
revealed his appetite was okay and he slept well, with naps 
during the day.  He seemed to be in his usual state of health 
and in good spirits.  In June 2004 his energy level was 
better having split his dosage of Lisinopril and he has been 
more active at home.  

The report of an August 2004 VA examination for PTSD symptoms 
noted that he was first diagnosed with PTSD in July 2000, and 
had been prescribed Zoloft.  He was enrolled in the mental 
health clinic with this diagnosis.  His last appointment was 
in September 2003.  He was complaining of forgetfulness with 
memory problems.  He was started on Aricept.  He has been 
discharged from the mental health clinic and was now to be 
followed in Primary Care.  He was noted to have multiple 
medical problems including gastroesophageal reflux disease 
(GERD), sleep apnea, glaucoma, hearing loss, arthritis, 
hyperlipidemia, and hypertension.  He presented on this 
examination stating he has good days and bad days.  He 
reported that he sometimes still has problems such as over 
the past few weeks when thunderstorms sounded like cannon 
fire and got on his nerves.  The storms reminded him of the 
war.  He stated that he tries to stay busy such as plowing 
his garden, mowing his lawn, picking up his wife from work.  
He still worked their farm.  He apparently used to work 
construction jobs but apparently quit 10 years ago because he 
could not climb.  He continued with frequent nightmares of 
Korea daily, preoccupation and guilt feelings of having not 
done enough, avoidance of war related material, 
hypervigilance, irritability, increased startle response.  He 
also reported feeling depressed, hopeless and worthless.  He 
reported waking up in the middle of the night sweaty and 
scared.  He reported having friends, attending church and 
going fishing.  He reported major combat stressors.  He 
denied history of alcohol use or of suicidal or homicidal 
ideations or psychosis.  

His psychosocial adjustment since last examination revealed 
he denied any legal problems or time spent in jail.  He has 
had no educational accomplishment.  He has not worked for the 
last 10 years and did a little farming.  He has been married 
for 57 years and had a good relationship with his wife and 
children.  They had 4 children.  He liked to work on his farm 
and enjoyed fishing.  He used to like to hunt but does not 
touch guns anymore as they bring back too many memories.  He 
denied a history of violence or assaultiveness.  He reported 
having a short temper.  He also had a severe hearing problem.  

Mental status examination revealed he was casually dressed, 
appropriately groomed with no tics or mannerisms.  His speech 
was slow in tone and rate and he was hard of hearing.  His 
relationship with the examiner was somewhat guarded.  His eye 
contact was intermittent.  He described his mood as okay 
which was not consistent with his overall affect.  He was 
oriented to person, place, time and situation.  Intelligence 
was not formally tested but based on his history, educational 
achievement and current language skills it was estimated to 
be average.  He denied any suicidal or homicidal ideations, 
plans or intent.  He did present with depressed mood with 
hopelessness and worthlessness.  He had occasional crying 
spells.  He had problems with sleep.  He denied any paranoid 
ideations or ritualistic behavior or panic attacks.  He has 
had a history of impaired impulse control symptoms as 
described before.  Thought processes were goal directed, 
logical and coherent.  There were no signs of psychosis 
during the examination.  There were no hallucinations, 
delusions or ideas of reference.  Judgment for hypothetical 
situations was intact.  His insight into his current life 
situation was apparent.  Serial 7's to 51 were performed with 
4 errors and he could not spell "World" backwards.  He 
could complete a simple 3 step task. Remote memory was 
grossly intact and immediate recall for 3 items was intact.  
Short term recall was poor as he was able to only recall 1 
out of 3 items at 5 minutes.  

Based on these findings it appears that the current diagnosis 
of PTSD was related to service and his current social and 
economic situation was consistent with the course of these 
diagnoses as expressed in his psychiatric history and current 
examine indicated that he has impairment in social/vocational 
areas.  The examiner found mild to moderate impairment from 
social and industrial functioning at this time.  He stopped 
working due to physical problems.  He still sometimes worked 
on his farm.  He had some hobbies and leisure activities and 
had friends and meaningful relationship with his family.  

Currently he had adequate social supports from his wife.  
This examiner also opined that the Veteran had some sort of a 
mild dementia but was capable of managing his benefits and 
did not need a guardian.  No additional tests or studies were 
need to assess his situation.  The Axis I diagnosis was PTSD, 
related to service and mild dementia.  His GAF score was 58.  

The examiner opined that the DSM-IV criteria for PTSD were 
met for this Veteran.  He was noted to be 30 percent service 
connected for PTSD at the time.  He was noted to be treating 
at the VA facilities for this condition, formerly at the 
Mental Health Clinic but now would be followed at the Primary 
Care clinic.  He has been tried on multiple antidepressant 
medical opinions which had some side effects.  He currently 
took Aricept to help his memory problems.  He otherwise 
reported "good and bad days." In this examiner's opinion 
the Veteran had mild to moderate impairment in social and 
occupational function due to PTSD.  He still worked on his 
farm and had friends and had some hobby and leisure 
activities.  He had meaningful interpersonal relationships 
with family members and friends.  This examiner believed that 
the Veteran's PTSD symptoms were the same as when he was 
initially examined in August 2000.

VA record from 2004 to 2005 include an April 2005 primary 
care clinician's note with review of systems neurologically 
where his wife said his short term memory was poor but he 
could recall events from long ago.  Psychiatrically he could 
not watch war movies due to his memories.  He used to quiver 
in his sleep but per his wife he has not done so in a long 
time.  Generally he was in no acute distress, with casual 
grooming, weight was stable, flat affect but was able to make 
a joke.  Neurologically he was able to perform tests of clock 
drawing 4/4 on tasks.  He was assessed with Alzheimer's 
stable on Aricept and PTSD, stable.  

On June 29, 2005 the Veteran was seen in urgent care per the 
recommendations of an individual other than his wife 
(apparently a VA employee).  His wife reported he was having 
PTSD symptoms with flashbacks and nightmares as per her 
triage note.  He was referred for psychiatric evaluation and 
had complaints of increased nightmares, flashbacks, decreased 
sleep, increased hyperstartle response in the past few 
months.  His wife noted his symptoms have been worse in the 
past and currently were not that extreme as previously.  He 
also had Alzheimer's and his wife thought some of his 
problems were due to forgetfulness and ongoing dementia.  His 
past psychiatric history was noted to have no inpatient or 
outpatient treatment, no past suicide attempts.  He had 
dreams and nightmares related to his being "blown up" by a 
mine, with injuries to the left foot and neck from the shell 
fragments.  He was unable to work since 1990 due to 
exacerbations of PTSD and pains in his foot and neck.  Prior 
to that he worked in welding/construction.  He currently 
denied any suicidal or homicidal ideations or hallucinations 
of any nature.  Social history included his having joined the 
service in the 12th grade and history of combat.  Medical 
history was noted to include Alzheimer's in addition to 
sensorineural hearing loss, tinnitus, arthritis and sleep 
apnea.  Objectively he was alert, oriented times 2 (person 
and place), appropriately dressed and groomed, cooperative 
and with mood "anxious."  His affect was congruent with his 
mood.  His speech was normal, thought process was linear, 
logical and goal directed.  His thought content was negative 
for evidence of psychosis or of threat of harm to self or 
others.  Insight and judgment were fair.  The assessment was 
PTSD and dementia.  His GAF was 59.  The evaluating physician 
noted that he did not want any medication adjustments at this 
time.  He was deemed to not meet the criteria for inpatient 
treatment and he did not want to go to any PTSD or mental 
health clinic.  He was advised to return to urgent care as 
needed.  The rest of the records from 2005 dealt with other 
medical concerns besides PTSD.

In April 2006 the Veteran was seen for chronic illness 
management to include PTSD with his wife stating that he 
still hyperstartled, avoided crowds, did not shop or go to 
church any more as a result.  He also had bad dreams about 
combat and was also very irritable.  Neurologically his mini 
mental exam (MMSE) revealed he scored 20/30, and missed the 
date, month, place, recall, counting backwards by 7 and one 
command copying a pentagon.  He was assessed with PTSD and 
dementia.  He accepted referral to PTSD clinic.  

A May 2006 PTSD consult revealed that the Veteran was seen 
accompanied by his wife for 30 minute supportive therapy 
which included explaining to him why he was there.  He 
performed poorly on all memory portions of the examination 
and could not name the current president at the time who was 
Bush and thought Truman was the president prior to Bush.  He 
answered no to depression questions and had no suicidal or 
homicidal ideations.  The doctor doubted he could give 
informed consent.  The impression was PTSD, chronic and 
severe.  In this doctor's opinion the Veteran was at least as 
disabled as the 50 percent presently in effect for PTSD.  The 
doctor also diagnosed dementia which was already diagnosed as 
Alzheimer's.  Plans included trying to find a treatable cause 
for the dementia.  

In June 2006 he was seen for mild dementia and PTSD and was 
noted to have been seen by a PTSD provider with further 
workup recommended.  The same month his wife requested that 
he be switched back to his former dementia medication, 
Aricept, because when he was switched to Galantimine, he had 
nausea and vomiting.  The switch was approved.  

In January 2007 he was seen for chronic illness management 
for problems including PTSD and Alzheimer's.  He had short 
term memory loss, and was noted to make lists.  He was still 
able to dress, bathe, and do a few chores.  He did not drive.  
He had a lack of appetite and lost weight.  Objectively he 
was well groomed with appropriate dress.  Computed tomography 
(CT) of his head was reviewed from July 2006 and revealed 
cerebral atrophy and small vessel ischemic disease as well as 
findings felt to be the result of previous infarcts.  He was 
assessed with dementia.  

At a hearing held in March 2007, the Veteran's representative 
requested that another VA examination be conducted to attempt 
to ascertain the level of disability caused by PTSD and to 
separate the symptoms of dementia.  The Veteran's answers to 
questions were essentially nonresponsive.  

The report of a November 2007 VA PTSD examination included 
review of the claims file and examination of the Veteran.  He 
was felt to be a fairly reliable historian.  His last VA 
examination was in August 2004.  His history of exposure to 
combat stressors was recited.  He was noted to have not 
driven himself to the examination due to getting lost.  He 
dressed appropriately and had good hygiene.  His speech was 
normal and he demonstrated age appropriate gross and fine 
motor skills and had appropriate eye contact.  He seemed 
socially appropriate during the interview and understood 
instructions for each task.  

His current complaints were that his symptoms have gotten 
worse according to his wife and included hyperstartle 
response, avoidance of crowds, sleep disturbances with 
frequent awakening, nightmares about once a week, anger 15 
times a day, decreased appetite, loss of interest in other 
activities and "can't get along with fellow workers."  He 
also had increased levels of confusion, depression, decreased 
memory, decreased social skills, tearfulness, feelings of 
guilt and hypervigilance.  He was noted to carry multiple 
medical diagnoses in addition to PTSD, including Alzheimer's 
disease.  He had no previous psychiatric hospitalizations.  
He was presently involved in no mental health therapies.  He 
denied any current use of illegal drugs or prescription drug 
abuse and only rarely drank alcohol.  His childhood was 
described in a favorable light and he was noted to be married 
for 53 years, had 3 children and currently lived with his 
wife.  He described their situation as "all right."  He had 
no current legal problems.  He reported being unemployed 
since being laid off from a construction firm and was not 
called back.  He cited multiple physical problems such as 
being unable to stand on his feet, knee pain, age, mental 
problems and poor hearing making it difficult to work.  His 
social adjustment was characterized as fair.  Prior to 
military service his social adjustment was good.  

Mental status examination revealed he was alert and oriented 
to person, place and time.  Speech was clear, coherent and 
normal rate/volume.  Communication was grossly intact.  There 
were no signs of circumstantiality, tangentiality, 
preservation, neologisms, paraphasias, loose associations or 
flight of ideas.  His thought processes showed no unusual 
ideations, signs or symptoms of any formal thought disorder.  
He denied hallucinations, homicidal or suicidal ideas.  His 
judgment showed no impaired ability to manage daily living 
activities or make reasonable life decisions.  However 
cognitive examination showed marked inefficiencies.  He was 
unable to spell the word "world" backwards.  He also failed 
to recite the alphabet without error.  He could count from 1-
20 forward and backwards.  He could recite the months of the 
year but could not do so backwards.  He was able to subtract 
correctly, but had severe memory inefficiencies on word 
recall.  His affect was appropriate to content and mood was 
described as "I usually try to stay by myself because I may 
say the wrong thing."  On further inquiry he endorsed 
decreased appetite, sleep disturbances, loss of interest, 
feelings of guilt, fatigue, increased irritability, 
tearfulness, anxiety, and depression.  He also complained of 
physical pain from his back and feet.  He also reported 
recurrent and intrusive distressing memories, recurrent 
distressing dreams, flashbacks, exaggerated startle response 
to unexpected noise, and hypervigilance.

The examiner asked the Veteran to complete the Mississippi 
Scale for Combat Related PTSD, which he did and had scores 
within the range indicative for combat related PTSD.  He 
endorsed feelings of aggressiveness, distress, nightmares, 
flashbacks, trouble concentrating with poor memory.  

The examiner concluded that the Veteran does describe 
symptoms apparently directly related to military service.  
His symptoms included hyperstartle response, avoidance of 
crowds, sleep disturbance, nightmares, anger, decreased 
appetite, loss of interest, poor interpersonal relationships, 
confusion, depression, decreased memory, decreased social 
skills, tearfulness, feelings of guilt and hypervigilance.  
These symptoms were the result of his military trauma from 
combat exposure and he did meet the DSM-IV criteria for PTSD.  
His current social and economic situation was consistent with 
the course of this diagnosis as expressed in his psychiatric 
history and current mental status examination.  He indicated 
impairment in social and vocational areas.  The examiner 
found that it was moderate to severe impairment from an 
occupational view point and a moderate impairment from a 
social viewpoint.  

The examiner gave a competency opinion that there were mild 
indications that the Veteran may not be competent to manage 
benefit payments in his best interest.

The Axis I diagnoses included PTSD, chronic and cognitive 
disorder not otherwise specified (not related to military 
service).  No Axis II diagnosis was given.  His GAF score was 
58 currently.  The examiner noted that this GAF reflects the 
Veteran's overall functioning and cannot be subdivided to 
reflect the influence of PTSD only.  

The examiner noted that GAF scores ranging from 60 to 51 
reflect moderate symptoms, moderate difficulties in social 
and occupational functioning.  The impairments described 
above (PTSD) were noted to be related to service.  In summary 
this Veteran's psychosocial functioning status and quality of 
life following service has been impaired by symptoms of PTSD 
and now cognitive insufficiencies.  The prognosis for 
improvement was guarded to poor.  His psychiatric impairments 
were quite significant and it is apparent he feels quite 
vulnerable.  It appears his PTSD is most likely caused by or 
a result of military service trauma.  At present, he was 
unlikely to regain gainful employment due to symptoms 
described above, such as avoidance of crowds, increased 
levels of anger, poor social relationships and marked levels 
of confusion.  

A September 2008 addendum opinion was obtained to address the 
impact of the Veteran's PTSD symptoms on his ability to work 
and the degree of social and industrial inadaptability due to 
the cognitive disorder.  The record was reviewed including 
the initial VA examination.  The examiner opined that based 
on his PTSD symptoms he could likely handle part time work or 
sedentary work.  The Veteran stated that he stopped working 
due to being laid off and could not return to work because 
"I can't stand on my feet, pain in knee, age, mental 
problems, poor hearing make it difficult for me to work.  
Further his Axis V (GAF) was indicative of moderate 
difficulty in social and occupational functioning.  His 
cognitive disorder includes difficulty with short term and 
immediate memory, attention deficits, and some resulting 
frustration and irritability.  Some irritability was related 
to his PTSD.  This would obviously have a negative effect on 
his ability to handle the accountability factors associated 
with gainful employment as well as ability to socialize.  In 
talking to his wife, she stated that his memory had become 
worse since his last examination which is likely due to his 
cognitive disorder.

A December 2007 primary care nursing note revealed his 
screening for PTSD and depression were both negative.  A 
chronic illness co-managment note from the same month noted a 
gradual decline in memory as per his wife.  He was able to 
rake leaves, get wood.  He did not pick his own clothes and 
took baths when told.  He needed no help in the tub or 
bathroom, and fed and dressed himself.  He had a fair 
appetite and stayed home.  He accompanied his wife when she 
went places.  He was able to stay home 2 nights a week when 
his wife worked.  He was more easily startled, had occasional 
nightmares, poor sleep and flies off the handle easily.  
Objectively he again did poorly on cognitive testing with 
MMSE scoring 20/30 and he did not know the date, or month, 
looking at his watch for the day.  He could not spell 
"WORLD" backwards and could not recall 3 words and also 
missed performing other tasks on drawing or "close eye."  
He was assessed with dementia, stable and PTSD. 

An October 2008 chronic illness co management report revealed 
that his abilities as per performing chores, self care and 
staying home alone while his wife worked was completely 
unchanged from what was reported in December 2007.  No PTSD 
type complaints were reported in this record.  He again 
performed very poorly on MMSE, where he only knew what season 
it was and could not spell several words, or 5 letter words 
backwards or follow basic commands.  He again was assessed 
with dementia.  

The remainder of the records through 2009 reveal no pertinent 
findings regarding PTSD, but address other medical problems.

Based on a review of the evidence and affording the Veteran 
the benefit of the doubt, the Board finds that a 70 percent 
rating for PTSD is warranted as of June 29, 2005, which is 
when a worsening of PTSD symptoms is shown.  It was on this 
date that he reported to urgent care with complaints of 
increased nightmares, flashbacks, decreased sleep, increased 
hyperstartle response in the past few months.  Continuity of 
the increased symptomatology is shown in the chronic illness 
management record of April 2006 where the Veteran was still 
having problems with hyperstartle reactions, avoidance of 
crowds, and as a result, no longer shopped or attended 
church.  He also was noted to persist with bad combat dreams 
and was very irritable.  This is in contrast to the findings 
of the earlier VA examination from August 2004 where although 
the Veteran was noted to have similar symptoms of nightmares, 
hypervigilance, startle response and irritability among 
others, the symptoms did not preclude him from attending 
church, have friends and participate in hobbies such as 
fishing, in addition to doing some farming.  The severity of 
the symptoms persisted in May 2006, where the treating 
physician assessed his PTSD as chronic and severe in nature, 
which would suggest the criteria for a 70 percent rating, 
although this same doctor suggested that the PTSD was at the 
very least 50 percent disabling.  

The VA examination of November 2007 further confirms that the 
Veteran's PTSD symptoms now result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
his PTSD.  This report reveals complaints of continued 
hyperstartle response, avoidance of crowds, sleep 
disturbances, loss of interest in activities and problems 
getting along with other workers.  He additionally had 
decreased social skills, increased confusion and depression 
as well as guilt feelings.  This examiner determined that the 
Veteran's PTSD was moderate to severely impairing from an 
occupational viewpoint, although only moderate from a social 
viewpoint.  

Although the GAF scores from June 29, 2005 onward were 
recorded in the high 50's, including the 59 recorded in the 
November 2007 VA examination, which suggested only moderate 
symptomatology, the findings and opinions from the treatment 
records and the VA examination report, as previously 
discussed more closely resemble severe PTSD symptomatology 
which would warrant a 70 percent rating.  This is based on 
consideration of 38 C.F.R. § 4.7 and the decision in Mauerhan 
(stating that analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme, but it is also appropriate to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.)

Thus a 70 percent rating for PTSD is warranted as June 29, 
2005 in accordance with the Court's decision in Hart, supra 
pertaining to staged ratings.  

This 70 percent rating takes into consideration some possible 
overlapping symptoms from his PTSD and his non-service 
connected dementia/Alzheimers disease as per Mittleider, 
supra, as the examiner in the September 2008 addendum did 
note some overlapping symptoms of irritability.  The Board is 
also unable to ascertain whether the Veteran's increased 
social withdrawal and loss of activities and other 
interpersonal problems, which are discussed above as evidence 
of worsening symptoms, are attributable to his PTSD or to the 
dementia condition, and thus must attribute them solely to 
his PTSD.  However the evidence, to include the most recent 
VA examination reports in November 2007 and the September 
2008 addendum reflects that the Veteran's severe memory and 
cognitive problems to be due only to his dementia/Alzheimer's 
disease.  

Prior to June 29, 2005 the Veteran's PTSD symptoms appeared 
to have only been moderate in nature, and did not result in 
occupational and social impairment, with deficiencies in most 
areas.  The records and the August 2004 VA prior to that date 
reflected stable PTSD symptoms with the Veteran shown to be 
socially engaged, with friends and regular church attendance 
reported, plus he was active with farming and other hobbies.  
These reports also reflected generally normal findings on 
mental status examination with the exception of memory and 
cognition problems which are noted throughout the record 
along with the concurrent diagnosis of Alzheimers/Dementia.  
His GAF scores prior to this time continued to reflect only 
moderate symptomatology.  Thus the evidence does not reflect 
a rating in excess of 50 percent is warranted prior to June 
29, 2005.  

The evidence also does not reflect that a 100 percent rating 
is warranted for the PTSD as of June 29, 2005, as his 
symptoms do not result in total occupational and social 
impairment.  There is no evidence of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; or grossly inappropriate behavior shown in 
the records.  Nor is he shown to be in persistent danger of 
hurting himself or others.  He is further shown to be able to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  While he does show severe memory 
and cognitive deficits which result in disorientation as to 
time or place, he is noted to be diagnosed with 
Alzheimers/dementia.  The examiner in the September 2008 VA 
examination's addendum is noted to have pointed out that this 
cognitive disorder results in difficulty with short term and 
immediate memory, attention deficits and some resulting 
frustration and irritability.  The examiner also noted that 
there was overlapping irritability due to PTSD, but appears 
to separate the memory problems due to the cognitive disorder 
(Alzheimer's and Dementia) from PTSD.  Thus, a 100 percent 
rating would not be warranted based on cognitive problems 
that have been attributed to the Alzheimer's and Dementia.  

In view of the forgoing the Board finds that prior to June 
29, 2005 a rating in excess of 50 percent disabling is not 
warranted.  A 70 percent rating is warranted as of June 29, 
2005.  A 100 percent rating is not warranted at any time of 
this appeal, including as of June 29, 2005.

In reaching this decision the Board considered the issue of 
whether the Veteran's service-connected PTSD, alone, presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the Veteran's service-connected disability, as to 
render impractical the application of the regular schedular 
standards.  The regular schedular standards and the rating 
currently assigned, adequately compensate the Veteran for any 
adverse impact caused by his service-connected PTSD.  In 
light of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met. 

III.  TDIU

The Board now turns to whether the Veteran is entitled to 
TDIU benefits.

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In order to establish entitlement to a TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a Veteran is entitled to a TDIU is whether service- 
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the Veteran 
is entitled to a TDIU, neither the Veteran's non-service- 
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the Veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience. 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524 (1993).

Having found that the Veteran meets the criteria for a 70 
percent rating, the Board now turns to address whether TDIU 
is met.  In this case, the Veteran does now meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU, as his PTSD is rated at 70 percent.  
His PTSD is rated at 70 percent disabling and he additionally 
has the following service connected disabilities:  Residuals 
of shell fragment wounds of the left foot rated as 10 percent 
disabling; tinnitus rated as 10 percent disabling, residuals 
of shell fragment wounds of the right neck rated as 
noncompensable, and bilateral hearing loss rated as 
noncompensable.  

The Board must now consider whether based on these service-
connected disabilities, the Veteran is unable to secure or 
follow any form of substantially gainful occupation that is 
consistent with his education and occupational experience. 

The Veteran has indicated in his December 2004 application 
for TDIU that he has 12 years of high school and 2 years of 
college.  He worked full time as a millwright up until 1990, 
with duties that included welding.  The evidence suggests 
that he worked as a millwright his adult life, as noted in an 
August 1990 private lung examination.  In regards to his 
service-connected disabilities of shrapnel wound residuals to 
the neck and left foot, the VA treatment records from the 
pendency of this appeal are silent for any evidence of 
treatment for problems related to these residuals, and they 
are not listed in the VA computerized problem list from the 
pendency of this appeal up through October 2008.  With this 
lack of symptomatology at present, there is no occupational 
impact shown by these residuals, and he is not shown to be 
unemployable due to these service-connected shrapnel wound 
residuals.  

In regards to his ear problems of tinnitus and hearing loss, 
while these are shown to be followed up by treatment records 
up through 2009, the evidence does not show the hearing loss 
to be compensable.  This is borne out by the results of the 
August 2005 VA examination where his hearing in the right ear 
averaged 56.25 decibels and in the left ear averaged 52.5 
decibels from 500 to 4000 Hertz, with speech recognition of 
84 percent for each ear, which equals level II hearing 
impairment for each ear, warranting a noncompensable rating 
and with tinnitus warranting no more than a maximum 10 
percent rating.  See 38 C.F.R. 38 C.F.R. § 4.85 Tables VI-VII 
(hearing loss), and 38 C.F.R. § 4.87 Diagnostic Code 6260 
(tinnitus).  Such evaluations are not indicative of 
unemployability and the evidence does not reflect that the 
hearing loss and tinnitus render the Veteran unemployable.  

In regards to the PTSD which is the most disabling condition 
rated at 70 percent disabling, the severity of disability 
from this has been discussed at length.  However, the 
evidence does not reflect that this disability renders the 
Veteran unemployable.  Specifically an opinion was obtained 
in September 2008 regarding the impact of the Veteran's PTSD 
on his ability to work.  The examiner opined that based 
purely on the PTSD symptoms alone, the Veteran was capable of 
performing either part time work or full time sedentary work.  
The Veteran was noted to have stopped working due to having 
been laid off and was not able to return to work due to a 
number of medical complaints, which included but was not 
limited to his service-connected disorders.  This included a 
claimed inability to stand on his feet although it was not 
clear if this problem was due to his service-connected shell 
fragment wound.  Poor hearing and mental problems both of 
which are service connected was also cited.  However knee 
problems which are not service-connected as well as old age 
were also given as reasons that he was not called back to 
work.  

Based on this evidence, and with consideration of the 
Veteran's occupational background coupled with his 
educational history said by him to include 2 years of 
college, the preponderance of the evidence is against a grant 
of TDIU based on service-connected disabilities.  The 
evidence shows that other factors besides the service-
connected disorders, to include other nonservice medical 
problems, as well as age, have resulted in his 
unemployability.  

Accordingly, while the veteran's service-connected 
disabilities limit him from some particular jobs, the 
evidence fails to show that they alone would prevent all 
forms of substantially gainful employment for which the 
Veteran would be otherwise qualified by reason of his 
education and work experience.

The Board has considered the applicability of the benefit-of- 
the- doubt doctrine under 38 U.S.C.A. § 5107(b) in connection 
with the Veteran's claim for a TDIU; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  As a result, the Board finds that the 
criteria for a TDIU are not met, and the appeal is denied.


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied prior to June 29, 2005.  

A disability rating of 70 percent, but no more, for PTSD is 
granted as of June 29, 2005, subject to the laws and 
regulations governing the award of monetary benefits 

A TDIU due to service-connected disabilities is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


